Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered July 6, 2005, which denied the petition to stay arbitration of respondents’ uninsured motorist claim, unanimously affirmed, with costs.
There was no genuine triable issue of fact justifying a stay. Neither the police report nor respondents identify the offending vehicle. Moreover, the insurance activity expansion report provided by petitioner failed to establish a preliminary issue that would justify a stay (cf. Matter of AIU Ins. Co. v Cabreja, 301 AD2d 448 [2003]). Concur—Friedman, J.P., Williams, Gonzalez, Sweeny and McGuire, JJ.